Smith, J.,
dissenting:
Whatever may be held with respect to a car operated by steam power, the courts of this state have never decided that it was negligence per se for a passenger to ride on the platform of a street car propelled by animal power, cable or electricity, while there are repeated decisions that it is not negligence per se to ride on the platform of a horse car. As to cable and electric cars, the platform is not recognized by the public in general as a place of peculiar danger, at least to male adults, and it is a fact of common knowledge that multitudes ride there, often from preference, with perfect safety, and with the assent of the carriers. In the face of this experience, and of *452this consensus of the popular judgment, to declare it negligence per se for a passenger to ride on the platform when he ma'y ride inside, is to hold the public to a measure of duty productive of annoyance and inconvenience, and in no sense called for in the interest of public safety. The discussion of the point by the Supreme Court, in Bard v. Traction Co., 176 Pa. 97, quite clearly indicates that that tribunal does not consider it negligence per se on the part of a passenger to ride upon the platform of a street car. Further than this, it is an invasion of the province of the jury, for which, in my view, there is no warrant in either authority or reason.-
The parallel between locomotive and electric roads is limited both in character and effect. Occupancy of the platform of a car by passengers on a steam road has neither custom nor the consent of the carrier to justify it, while both of these unite in approving such use of the platform of street cars. The rules applicable to crossings on locomotive roads apply only in part to street railway crossings; what would be obvious negligence at the former is not necessarily such at the latter: Omslaer v. Traction Co., 168 Pa. 519; Callahan v. Traction Co., 184 Pa. 425. For like reasons, an act of a passenger on a car propelled by steam, which would be deemed negligence per se, would not necessarily be negligehce on a trolley car. While the conditions in the two cases correspond in part, there are essential differences, involving a difference in the measure of care demanded, and leading to different conclusions on the question of negligence. The passenger may well be held to a fixed measure of care on a steam car, as to some matters in which, on a trolley car, a discretion may safely be permitted. Among these is the practice, common on all street cars, of riding on the platform.
There are, indeed, certain dangers to which a passenger on the platform is exposed, from which one inside is exempt. So, also, one who stands in the aisle is exposed to dangers which he would escape if seated. But these arise from the movement of the car under the ordinary conditions of street railway propulsion; its speed, its changes of direction, its stopping and starting, etc., and from the condition of the road as to track, switches, curves, etc. So far as these dangers are brought into existence by the ordinary operation of the railway, and *453not by the negligence of the railway company, they impose on the carrier no responsibility. But as to risks created by the negligence of the carrier, the public safety demands a different rule.
In the earliest reported case on this subject (Railway Co. v. Boudrou, 92 Pa. 475), the passenger stood on the rear platform of a crowded horse car, and was struck by the pole of the car following. The supreme court approved the instruction, by the trial judge, that if the jury found that the plaintiff was negligent in standing on the fear platform, and yet found that the collision could not have happened but for the negligence of the driver of the rear car, the plaintiff’s negligence was remote, and not a bar to his recovery. In Railway Co. v. Walling, 97 Pa. 55, both platforms of a horse car being crowded, the passenger got on the step of the front platform, and at a curve was thrown from the car. The Supreme Court held that the question of negligence was for the jury. In Reber v. Traction Co., 179 Pa. 339, there being no room inside a trolley car, the passenger, by direction of the conductor, stood at the outer edge of the platform, with his back to the car and his right hand grasping a rail behind him. As the car turned a curve, at high speed, he lost his hold on the rail and was thrown off. The Supreme Court held that for him to stand on the platform, under the circumstances, was not negligence per se, and that the question of negligence on the part of both carrier and passenger was for the jury.
Another line of cases illustrates the carrier’s freedom from responsibility for obvious dangers incident to the position of a passenger not seated in the car, and not arising from the carrier’s negligence. In Aiken v. R. R. Co., 142 Pa. 47, though there was abundant room inside a horse ear, the passenger chose to ride on the step, and was struck by a post near the track, with the existence of which he was familiar. In Mann v. Traction Co., 175 Pa. 122, the only passenger on a horse car took the driver’s seat, a high stool, with narrow base, on the front platform, and was thrown off at a switch. In Bard v. Traction Co., 176 Pa. 97, the inside and rear platform of a trolley car being crowded, the passenger stood on the rear bumper — a place under no circumstances designed for passengers — and was injured by the car following. In Jackson v. *454Traction Co., 182 Pa. 104, a passenger on an open trolley car, with seats running transversely, unnecessarily stood up, with a loaded market basket on her arm, at the end of the seat, and from some unexplained cause fell out. In none of these cases was the carrier guilty of negligence, and in each the passenger needlessly exposed himself to an obvious danger arising from the necessary conditions of street car propulsion.
The result of all the authorities, as it presents itself to my mind, maybe thus stated: For a passenger unnecessarily to ride on the platform of a street car, is not negligence per se. When, however, he does this, he takes upon himself all risks that can reasonably be foreseen as attending his act, but not risks arising from the carrier’s negligence, which he cannot foresee. He assumes all risks due to the movement of the car and the character of the road, but not the risk of collision with other cars of the carrier. While the carrier has a right to require a passenger who rides on the platform to take all risks necessarily incident to that position, the passenger has a right to assume that the carrier will operate its road without subjecting him to other risks. The passenger is required to guard himself against risks arising from the necessary conditions of street car propulsion; the carrier is required to guard him against dangers that might arise from want of due care in the operation of its road. Negligence on the part of either is the want of the care demanded by the circumstances. When there is negligence by the carrier, and the only, negligence imputed to the passenger is the act of standing on the platform when he might have ridden inside, it is for the jury to determine whether, under all the circumstances, including the speed of the car, the character of the road as to grade, track, switches, curves, etc., this contributed to his injury.
In the present case, the plaintiff was a passenger on the platform, with the knowledge, at least, of the conductor. Whether the conductor requested him to go inside is a point in dispute, tlie evidence being contradictory. If the conductor made this request, he had a right to enforce it or to eject the plaintiff for noncompliance: McMillan v. Railway Co., 172 Pa. 523. The plaintiff denies emphatically that such a request was made, and the jury have found this question in his favor. No rule or posted notice of the company forbade riding on the *455platform because of danger or inconvenience, and the conductor gave no reason for Ms alleged request. According to Ms own statement be acquiesced in the plaintiff’s action. The plaintiff, “ if he chose to stand on the platform, was held to a high degree of care to avoid the known dangers of his position, and took all the risks of the position which were reasonably to be apprehended: ” Reber v. Traction Co., supra. But assuredly the carrier cannot contend that the risk of a collision through its negligence was reasonably to be apprehended. Such a risk was not among those assumed by the passenger; it was a danger against which it was the carrier’s duty to guard him.
As to the question of remote and proximate cause, “If two distinct causes are operating at the same time to produce a given result, which might be produced by either, they are concurrent causes. But if two distinct causes are successive, and unrelated in their operation, they cannot be concurrent. One of them must then be the proximate and the other the remote cause. When they stand in this relation to each other and the result to be considered, the law regards the proximate as the efficient and responsible cause, and disregards the remote: ” Herr v. Lebanon, 149 Pa. 222. In the present case, the collision and the passenger’s presence on the platform were concurring conditions under which the passenger was injured. But they were not concurrent causes, either of which might have produced the injury. Though coincident, they were distinct and unrelated. The passenger’s position on the platform in no sense tended to cause the injury. Whether it exposed him to an injury more serious than he might have received if seated in the car, is wholly conjectural. It appears that the conductor and two other persons were on the same platform with the plaintiff but escaped injury. Here, as in Railway Co. v. Boudrou, supra, the collision could not have happened but for the carrier’s negligence. It must, therefore, as in that case, be deemed the proximate cause of the injury. Such negligence as there may have been on the passenger’s part was but a remote cause, and is not a bar to recovery here.
In my view, the instructions with which the case was submitted to the jury embodied an accurate statement of the law on the qrrestions involved. The negligence of the carrier cannot be denied, and the jury have found that the passenger’s *456position on the platform, if negligence on his part, did not contribute to the injury he received. The judgment therefore should be affirmed.
Orlad y, J., concurs in this dissent.